 

Exhibit 10.2

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK UNDERLYING THIS WARRANT WERE
ISSUED IN A REGISTERED TRANSACTION UNDER THE SECURITIES ACT OF 1933 (AS AMENDED,
THE "SECURITIES ACT"). THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED
WITHOUT (i) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER
MAY BE LAWFULLY MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAW; OR (ii) SUCH REGISTRATION.

 

CALLABLE WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

RANCHER ENERGY CORP.

 

THIS WARRANT TO PURCHASE SHARES OF COMMON STOCK ("WARRANT") CERTIFIES THAT, for
value received, ___________ (the "Holder"), is entitled to subscribe for and
purchase from Rancher Energy Corp. (the "Company"), a corporation organized and
existing under the laws of the State of Nevada, at the Warrant Exercise Price
specified below during the exercise period specified below to and including Five
Million (5,000,000) fully paid and nonassessable shares of Common Stock, $0.001
par value per share, of the Company (the "Common Stock").

 

Exercise Period. The exercise period of this Warrant shall commence immediately
and shall expire at 5:00 pm local time in Denver, Colorado, on August 18, 2017,
unless called by the Company as hereinafter provided.

 

Exercise Price. The exercise price of this Warrant (subject to adjustment as
noted below) shall be One Cent ($0.01) per share (The "Warrant Exercise Price").
The Holder shall (in the Holder’s discretion) pay the Warrant Exercise Price in
either: (i) check or wire transfer or (ii) in a cashless exercise transaction by
which the Holder converts this Warrant, in whole or in part, into a number of
shares of Common Stock determined by dividing (a) the aggregate fair market
value of the shares of Common Stock (as determined by reference to the Company’s
publicly traded shares of Common Stock measured by the ten day volume weighted
average price) issuable upon exercise of this Warrant minus the aggregate
Exercise Price of such shares of Common Stock by (b) the fair market value of
one share of Common Stock (measured by the ten day volume weighted average
price).

 

1.           Terms and Conditions. This Warrant is subject to the following
provisions, terms, and conditions:

 

(a)          Subject to call as set forth in (b) below, this Warrant or any
portion thereof shall be exercisable by the registered Holder during the
Exercise Period by payment of the Warrant Exercise Price per share in
immediately available funds to the Company.

 

WarrantCallable062314 (Rancher)1 

 



 

(b)          On not less than thirty days advance written notice to the Holder,
the Company may call the Warrant for $0.001 per share, provided (a) the shares
of common stock underlying the Warrants are covered by an effective registration
statement filed permitting the Holder to sell the shares issuable upon exercise
of the Warrant in accordance with a plan of distribution set forth in such
registration statement that is reasonably acceptable to the Holder and, (b) the
shares of the Company’s common stock have traded on the OTCQX, the OTCQB, or an
exchange at a volume weighted average price of $0.03 for ten (10) or more
consecutive trading days ending on the day prior to the date the written notice
is sent to the Holder. Upon call the Holder must exercise the Warrant by payment
of the Exercise Price (on a cash or cashless basis as set forth above) on or
before the 30th day after call, or the Warrant shall expire and the payment for
the call shall be made by the Company to the Holder within ten days thereafter.

 

2.           Representations and Warranties. The Company represents and warrants
that:

 

(a)          The Company has all requisite power and authority to execute, issue
and perform this Warrant and to issue the Common Stock issuable upon exercise
hereof;

 

(b)          This Warrant has been duly authorized by all necessary corporate
action, has been duly executed and delivered, and is a legal and binding
obligation of the Company;

 

(c)          All shares which may be issued upon the exercise of the rights
represented by this Warrant according to the terms hereof or represented by the
Common Stock will, upon issuance, be duly authorized and issued, fully paid, and
nonassessable; and

 

(d)          During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized, and
reserved for the purpose of issue or transfer upon exercise of the subscription
rights evidenced by this Warrant, a sufficient number of shares of its Common
Stock to provide for the exercise of the rights represented by this Warrant.

 

3.           Adjustments.

 

(a)          In case the Company shall declare any other dividend or make any
other distribution upon the Common Stock payable otherwise than out of earnings
or earned surplus, then thereafter the Holder upon the exercise hereof will be
entitled to receive the number of shares of Common Stock to which such Holder
shall be entitled upon such exercise, and, in addition and without further
payment therefore, such number of shares of Common Stock, such that upon
exercise hereof, such Holder would receive as a result of each dividend
described above and each dividend or distribution described above which such
Holder would have received by way of any such dividend or distribution if,
continuously since the record date for any such dividend or distribution, such
Holder (x) had been the record holder of the number of shares of Common Stock
then received, and (y) had retained all dividends or distributions in stock or
securities (including Common Stock or securities convertible into common stock
of the Company (“Convertible Securities”), or in any rights or options to
purchase any Common Stock or Convertible Securities) payable in respect of such
Common Stock or in respect of any stock or securities paid as dividends or
distributions and originating directly or indirectly from such Common Stock. For
the purposes of the foregoing, a dividend or distribution other than in cash
shall be considered payable out of earnings or surplus only to the extent that
such earnings or surplus are charged an amount equal to the fair value of such
dividend as determined by the Board of Directors of the Company.

 

WarrantCallable062314 (Rancher)2 

 

  

(b)          In case the Company shall at any time subdivide its outstanding
shares of Common Stock into a greater number of shares, the number of shares
subject to this Warrant immediately prior to such subdivision shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be consolidated or combined into a smaller
number of shares, the number of shares subject to this Warrant immediately prior
to such combination shall be proportionately reduced by the divisor amount of
the reverse split, and the purchase price shall be increased by the multiple
divisor of the reverse split.

 

(c)          If any capital reorganization or reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger, or sale, lawful and adequate provision
shall be made whereby the Holder hereof shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in this Warrant and in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby had such reorganization, reclassification,
consolidation, merger, or sale not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including without
limitation provisions for adjustments of the Warrant Exercise Price and of the
number of shares purchasable upon the exercise of this Warrant) shall thereafter
be applicable, as nearly as may be, in relation to any shares of stock,
securities, or assets thereafter deliverable upon the exercise hereof.

 

(d)          In case any time:

 

(i)          any of the adjustments required by 3(a) through (c) occur;

 

(ii)         the Company shall make any distribution (other than regular cash
dividends) to the holders of its capital stock;

 

(iii)        the Company shall offer for subscription pro rata to the holders of
its capital stock any additional shares of stock of any class or other rights;
or

 

WarrantCallable062314 (Rancher)3 

 

  

(iv)        there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of said cases, the Company shall give written notice,
by first-class mail, postage prepaid, addressed to the Holder at the address of
such Holder as shown on the books of the Company, of the date on which (x) the
books of the Company shall close or a record shall be taken for such dividend,
subdivision, distribution, or subscription rights, or (y) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, or conversion or redemption shall take place, as the case may be.
Such notice shall also specify the date as of which the holders of capital stock
of record shall participate in such dividend, distribution, or subscription
rights, or shall be entitled to exchange their capital stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, or
conversion or redemption, as the case may be. Such written notice shall be given
at least ten (10) days prior to the action in question and not less than ten
(10) days prior to the record date or the date on which the Company's transfer
books are closed in respect thereto.

 

(e)          No fractional shares of Common Stock shall be issued upon the
exercise of this Warrant, but, instead of any fraction of a share which would
otherwise be issuable, the Company shall pay a cash adjustment (which may be
effected as a reduction of the amount to be paid by the Holder hereof upon such
exercise) in respect of such fraction in an amount equal to the same fraction of
the Market Price per share of Common Stock as of the close of business on the
date of the notice required by Section 3(e). "Market Price" shall mean, if the
Common Stock is traded on a securities exchange or on the NASDAQ System, the
average of the closing prices of the Common Stock on such exchange or the NASDAQ
System on the twenty (20) trading days ending on the trading day prior to the
date of determination, or, if the Common Stock is otherwise traded in the
over-the-counter market, the average of the closing bid prices on the twenty
(20) trading days ending on the trading day prior to the date of determination.
If at any time the Common Stock is not traded on an exchange or the NASDAQ
System, or otherwise traded in the over-the-counter market, the Market Price
shall be deemed to be the higher of

 

(i)          the book value thereof as determined by any firm of independent
public accountants of recognized standing selected by the Board of Directors of
the Company as of the last day of any month ending within sixty (60) days
preceding the date as of which the determination is to be made, or

 

(ii)         the fair value thereof determined in good faith by the Board of
Directors of the Company as of a date which is within fifteen (15) days of the
date as of which the determination is to be made.

 

4.           No Voting Rights. This Warrant shall not entitle the Holder hereof
to any voting rights or other rights as a stockholder of the Company.

 

WarrantCallable062314 (Rancher)4 

 

  

5.           Restrictions on Transfer. This Warrant and the shares of Common
Stock issued or issuable through the exercise of this Warrant are "restricted
securities" under the Securities Act and the rules and regulations promulgated
thereunder and may not be sold, transferred, pledged, or hypothecated without
such transaction being registered under the Securities Act and applicable state
laws or the availability of an exemption therefrom that is established to the
satisfaction of the Company; a legend to this effect shall appear on this
Warrant and, unless the issuance is a registered transaction, on all shares of
Common Stock issued upon the exercise hereof. The Holder of this Warrant, by
acceptance hereof, agrees to give written notice to the Company before
transferring this Warrant or transferring any Common Stock issuable or issued
upon the exercise hereof of such Holder's intention to do so, describing briefly
the manner of any proposed transfer of this Warrant or such Holder's intention
as to the disposition to be made of shares of Common Stock issuable or issued
upon the exercise hereof. Such Holder shall also provide the Company with an
opinion of counsel satisfactory to the Company to the effect that the proposed
transfer of this Warrant or disposition of shares may be effected without
registration or qualification (under any federal or state law) of this Warrant
or the shares of Common Stock issuable or issued upon the exercise hereof. Upon
receipt of such written notice and opinion by the Company, such Holder shall be
entitled to transfer this Warrant, or to exercise this Warrant in accordance
with its terms and dispose of the shares received upon such exercise or to
dispose of shares of Common Stock received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by such Holder
to the Company, provided that an appropriate legend respecting the aforesaid
restrictions on transfer and disposition may be endorsed on this Warrant or the
certificates for such shares.

 

6.           Transfer Procedures. Subject to the provisions of Section 5, this
Warrant and all rights hereunder are transferable, in whole or in part, at the
principal office of the Company by the Holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant properly endorsed. Each
taker and Holder of this Warrant, by taking or holding the same, consents and
agrees that the bearer of this Warrant, when endorsed, may be treated by the
Company and all other persons dealing with this Warrant as the absolute owner
hereof for any purpose and as the person entitled to exercise the rights
represented by this Warrant, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding; but until such transfer on
such books, the Company may treat the registered Holder hereof as the owner for
all purposes.

 

7.           Miscellaneous.

 

(a)          Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, by facsimile transmission or electronic mail,
or otherwise delivered by hand or by messenger, addressed

 

(i)          if to the Holder, at such Holder's address set forth on the books
of the Company, or at such other address as such Holder shall have furnished to
the Company in writing; or

 

WarrantCallable062314 (Rancher)5 

 

  

(ii)         if to the Company, one copy should be sent to the Company’s current
address at ______________________, or at such other address as the Company shall
have designated by notice.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally; if sent by first class, postage prepaid mail, at the earlier of its
receipt or seventy-two (72) hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid; or, if sent by facsimile transmission or
electronic mail as of the date delivery is confirmed by the sender's equipment.

 

(b)          Severability. If any provision of this Agreement shall be held to
be illegal, invalid, or unenforceable, such illegality, invalidity, or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid, or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid, or unenforceable provision were not contained herein.

 

(c)          SEC Reports. During the term of this Warrant and for so long
thereafter as the Holder owns shares issued upon exercise of this Warrant the
Company will use its best efforts to timely, accurately, and completely meet the
Company’s reporting obligations under the Securities Exchange Act of 1934, and
will not remove the Company’s common stock from registration under the
Securities Exchange Act of 1934.

 

(d)          Governing Law. This Warrant will be governed in accordance with
federal law to the extent applicable and by the internal law, not the law of
conflicts, of the State of Nevada.

 

WarrantCallable062314 (Rancher)6 

 

  

IN WITNESS WHEREOF, Rancher Energy Corp. has caused this Warrant to be signed by
its duly authorized officer and dated as of August 19, 2014

 

  RANCHER ENERGY CORP.       By:     President and Chief Executive Officer

 

WarrantCallable062314 (Rancher)7 

 



 

SUBSCRIPTION FORM

 

To be Executed by the Holder of this Warrant if such Holder

Desires to Exercise this Warrant in Whole or in Part:

 

To:     Rancher Energy Corp. (the "Company")

 

The undersigned ___________________________ (Social Security number
_____________or taxpayer identification number of Subscriber:
_________________________) hereby irrevocably elects to exercise the right of
purchase represented by this Warrant for, and to purchase thereunder,
____________ shares of the Common Stock (the "Common Stock") provided for
therein and tenders payment herewith to the order of the Company in the amount
of $______________, such payment being made as provided on the face of this
Warrant or by a cashless exercise as permitted by the Warrant.

 

The undersigned requests that certificates for such shares of Common Stock be
issued as follows:

 

Name:
______________________________________________________________________________________________

 

Address:
___________________________________________________________________________________________

 

__________________________________________________________________________________________________

 

Deliver to:
___________________________________________________________________________________________

 

Address:
____________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

and, if such number of shares of Common Stock shall not be all the shares of
Common Stock purchasable hereunder, that a new Warrant for the balance remaining
of the shares of Common Stock purchasable under this Warrant be registered in
the name of, and delivered to, the undersigned at the address stated above.

 

Dated:    

 

  Signature  

 

 

Note:   The signature on this Subscription Form must correspond with the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatever.

 

WarrantCallable062314 (Rancher)8 

 

  

FORM OF ASSIGNMENT

(To Be Signed Only Upon Assignment)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
this Warrant, and appoints __________________________________________ to
transfer this Warrant on the books of the Company with the full power of
substitution in the premises.

 

Dated: _____________________

 

In the presence of:

 

   

 

      (Signature must conform in all respects to the name of the holder as
specified on the face of this Warrant without alteration, enlargement or any
change whatsoever, and the signature must be guaranteed in the usual manner)

 

WarrantCallable062314 (Rancher)9 

